DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26, 28, 30-31, 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 5,618,208 granted to Crouse et al (hereinafter “Crouse”) in view of U.S. Patent Application Publication No 2013/0231711 granted to Kaib. 
In reference to claims 21 and 37, Crouse discloses a monitor having a receptacle, the monitor configured to deliver high voltage (HV) signals and receive low voltage (LV) signals, the HV signals configured to deliver a defibrillating electrical shock to a person and the LV signals include electrocardiogram (ECG) signals from the person; a first mating shield disposed within the receptacle; a latching feature disposed within the receptacle; a WCD connector, the WCD connector configured to latchably couple with the latching feature and having a second mating shield configured to mate with the first mating shield, the mated first and second mating shields configured to substantially shield the HV and LV from electrical noise [e.g. column 3: lines 12-60]. Crouse, however, fails to disclose specifically there being a wearable cardioverter defibrillator. Kaib describes the use of a WCD system [e.g. Figure 1, paragraph 0044]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Crouse to include a WCD as taught by Kaib, since such a modification would provide the predictable results of being able to utilize the monitor within the wearable system. 
In reference to claims 24, 26, and 38, Crouse discloses where the first and second mating shield comprise a metal shield [e.g. column 1: lines 52-57].
In reference to claim 28, Crouse discloses where the receptacle comprises movable parts configured to latch with the connector [e.g. column 4: lines 24-42]. 
In reference to claim 30, Crouse discloses the connector comprising one or more tabs configured to latch with the latching feature of the monitor [e.g. tab-like protrusions 27].
In reference to claim 31, Crouse discloses where the connector comprises two HV pins and thirteen LV pins [e.g. pins 12].
In reference to claim 40, Crouse discloses comprising a button configured to latch and unlatch the connector from the receptacle [e.g. column 4: lines 24-40].
In reference to claims 25, 27, and 39, Crouse as modified by Kaib discloses a wearable cardioverter defibrillator system, but fails to specifically describe where the metal shield comprises a die cast zinc allow nickel plating or a beryllium copper alloy. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system to include a shield made of such materials, since such a modification would provide the predictable results of using materials that have high oxidation resistance and are versatile.



Allowable Subject Matter
Claims 22-23, 29, and 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792